Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00110-CV

                                  Mary MOCZYGEMBA,
                                        Appellant

                                             v.

                 Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                  Appellees

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-10-0573-CVW
                        Honorable Donna S. Rayes, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Mary Moczygemba.

       SIGNED February 18, 2015.


                                              _____________________________
                                              Karen Angelini, Justice